Citation Nr: 0500472	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.  His awards and decorations include the Korean 
Service Medal with one Bronze Service Star, and the Combat 
Infantryman Badge (CIB), among others.  

The record shows that the veteran's service medical records 
(SMRs) were likely destroyed by the 1973 fire at the National 
Personnel Records Center (NPRC), in St. Louis, Missouri.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of Regional Office (RO).  In 
that determination, the RO informed the veteran that no 
further action could be taken on his service connection 
claim, because there was insufficient information to request 
action from the National Archives and Records Administration 
(NARA) (rebuilding of claims file, or search for additional 
sources of evidence.)  The veteran submitted his notice of 
disagreement (NOD) to that denial in February 2003.  In a 
March 2003 rating decision, the RO formally denied service 
connection for left knee and right shoulder conditions.  A 
statement of the case (SOC) was also issued in March 2003.  
The VA Form 9 was received that same month.  

Although the veteran initially requested a travel board 
hearing, he ultimately accepted a video-conference hearing 
between himself at the Pittsburgh RO, and the undersigned 
Veterans Law Judge sitting in Washington, D.C. in April 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is in receipt of a CIB, which constitutes 
evidence of combat.  Additionally, his DD 214 also reflects 
that his most significant assignment was with "Battery A 
17th Field Artillery Battalion Korea."  His assigned 
component, branch or class was:  U.S. Army, Infantry.  His 
area of command was the Second Area Army.  

The NPRC, in response to VA requests, reported that the SMRs 
may have been destroyed in the 1973 NPRC fire.  In cases such 
as this, VA has a "heightened" duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of this veteran's claim, then, 
must be undertaken with this duty in mind due to the special 
circumstances of this case.

In this case, the veteran made an earlier dental claim, so 
his separation medical examination is of record.  It does not 
reflect that he had any left knee or right shoulder disorders 
upon discharge.  There is also no indication that the veteran 
received the Purple Heart for his wounds during the war.  As 
to the lack of this medal, the veteran stated that he never 
requested an issuance of the Purple Heart, because when his 
squad was attacked, he passed out from his injuries when 
blown into a trench with a squad mate on top of him, and when 
he awoke in the field hospital, he was told he was the only 
service member of his squad to survive.  Thus, he did not 
personally feel he deserved the award, because of what 
happened to other members of his squad.  

The only current medical evidence consists of a detailed 
letter by the veteran's private family physician, stating 
that based both on the veteran's oral history, and his 
medical complaints related to the right shoulder and left 
knee, that examiner's professional medical opinion was that 
the veteran's current condition "had its onset from the 
shrapnel injuries he received while on active duty."  The 
veteran later testified that this examiner has been his 
personal physician for 10 years.  

This medical nexus evidence does not resolve all issues 
necessary to a finding of service connection, however.  
Although the examiner attributed the veteran's current 
disorders to "shrapnel," he did not state what those 
current disorders were, nor was any objective evidence of 
shrapnel wounds noted.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board notes that the veteran contends he suffered 
shrapnel wounds while involved in combat, and his DD 214 
reveals that he received a CIB.  Thus, 38 U.S.C.A. § 1154(b) 
is for application.  That section provides that in the case 
of any veteran who engaged in combat with the enemy in active 
service with a military organization of the United States 
during a period of war, campaign or expedition, the VA 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
condition or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

In light of the evidence, the Board finds that additional 
information is required prior to consideration of the case.  

First, the veteran has testified that he receives VA medical 
treatment, and that these records may show retained shrapnel.  
Thus, VA treatment records should be obtained from the Erie 
VAMC.  Second, he should be scheduled for an examination to 
diagnose any extant disabilities.  The examiner should also 
obtain special studies or examinations, in order to determine 
the distribution of possible shrapnel extant in the veteran's 
left knee and right shoulder.  See 38 C.F.R. § 3.159(c)(4).

Thus, the case is REMANDED for the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left knee and 
right shoulder disorders since service.  
After securing the necessary release(s), 
the RO should obtain these records.

2.  The RO should obtain the veteran's VA 
medical records pertaining to his left 
knee and right shoulder disorders from 
VAMC Erie, from 1954 to the present.  

3.  The record indicates the veteran 
wrote to his wife daily while in service.  
Ask him to submit any letters relevant to 
his injuries that may exist.  O' Hare, 
supra.

4.  The veteran should be afforded a VA 
Joints examination to diagnose extant 
disability, determine whether residual 
shrapnel is present in the left knee and 
right shoulder, and determine whether any 
current disability is related to a 
shrapnel injury in service.  The claims 
folder must be made available to the 
examiner.  

Specifically, after examining the veteran 
and reviewing the claims folder, the 
examiner should provide the diagnoses for 
any extant left knee and right shoulder 
conditions.  Additionally, clinically 
studies such as 
x-rays, or other pertinent studies, 
should be conducted to determine whether 
there are any retained pieces of shrapnel 
in the left knee and/or right shoulder.  
The examiner should note the presence of 
any left knee and right shoulder scars, 
and provide a complete description 
thereof.  Additionally, the examiner 
should describe any muscle damage to the 
left knee and right shoulder related to 
any extant shrapnel wounds.  Finally, the 
examiner should provide an opinion on 
whether any currently diagnosed left knee 
or right shoulder conditions are related 
to a shrapnel injury in service. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).















